141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William W. SWANSON;  Petitioner-Appellant,Thomas W. Bock;  John Edward Allen;  Brian L. Reigstad;Alan A. Orfi;  Harry Gardner;  Jeffrey A. Sebeck;  StevenKrusel;  Charles W. Ware;  Charles R. Mitchell;  BruceVirgil Robinson;  Richard J. Kellogg;  Jason Hart;  JeffreyP. Hess;  Brian J. Laramy;  Lyf C. Wildenberg;  Kevin LamontHoward, Petitioners,v.Frank Wood;  Dennis Benson;  Fred G. Lafleur;  Mary Hogan,of Minnesota Department of Corrections, or theirsuccessors, Respondents-Appellees.
No. 97-2013MN.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 6, 1998Filed:  Feb. 11, 1998

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
William W. Swanson appeals the district court's denial of Swanson's petition for a writ of habeas corpus.  Swanson contends corrections officers misconstrued the state's "good time" statute in violation of Swanson's constitutional rights.  Having reviewed the record and the parties' submissions, we conclude the district court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.